Exhibit 10.7

CASS INFORMATION SYSTEMS, INC.
Summary Profit Sharing Program

The purpose of the profit sharing program is to facilitate the Company’s
continued growth and success by providing rewards that are commensurate with
achievement, thereby creating an incentive for superior performance and improved
results for shareholders. All employees of Cass Information Systems are eligible
to participate in the program, unless specifically excluded due to their
employment category, such as temporary staff or if their performance is not
meeting the minimum expectations.

The amount of the profit sharing fund available for distribution is set by the
Board of Directors and is currently set at 22.5% of the company’s net income
after taxes for the period of distribution.

Distributions are not guaranteed and the company may distribute profit sharing
benefits on any schedule and in any manner that it deems appropriate. Currently,
distributions are made on a semi-annual basis.

Allocations to employee groups eligible to participate are divided into exempt
and non-exempt pools based on the salaries of each group over the corresponding
period. The non-exempt pool is distributed to each eligible employee based on a
factor of salary and performance score. The exempt pool is distributed to all
exempt employees considering factors such as position, salary grade and
individual performance. Specific allocations are made out of the exempt pool to
the Chief Executive Officer (CEO) and other executive officers, including named
executive officers (NEOs) as follows:

CEO – The CEO receives a percentage of the total profit sharing pool based on
the change in net income after taxes (NIAT) from the prior year and is set to
provide a target percentage of base salary at target performance of 45%. The
amount paid to the CEO can range from 0% up to a maximum of 70% of base pay.

Executive Officers – A percentage of the total profit sharing pool is provided
for distribution to other executive officers based on the change in NIAT from
the prior year and is set to provide a target percentage of base salaries at
target performance of 40%. The total funds provided for distribution to the
executive officers can range from 0% up to a maximum of 50% of base pay. The
amount of funds in this pool is distributed to each individual executive officer
by the CEO based on a subjective evaluation considering internal equity and
other individual factors related to performance.

Individual distributions to exempt employees, other than the CEO and executive
officers, as a percent of salary are subject to set limits based on each
individual’s pay grade and any payment in excess of these percentages shall
require the review and approval of the President or Chief Operating Officer of
each business unit and the CEO. Payments in excess of the set limits for the CEO
and executive officers need approval from the Board of Director’s Compensation
Committee.

69

--------------------------------------------------------------------------------